Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 22: 
- line 1, changed “21”  to --17--.      

         The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 14-20, 22 and 26-37 are allowed because none of the prior art references of record teaches a liquid discharge unit comprising a liquid discharge head that has a joint surface and a plurality of first joint portions provided on the joint surface; a support section that is formed integrally with the liquid discharge head, and that the liquid discharge head is fixed to, wherein,
with respect to the first direction, a first position at which the liquid supply section is fixed
to the support section is located in the second direction with respect to a second position at

contact with each other, the liquid supply section includes a flow channel forming section forming a flow channel through which the liquid flows, and a side surface of the flow channel forming section faces an inner wall surface of the support section and a terminal end surface of the flow channel forming section in the first direction faces the joint surface of the liquid discharge head in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853